Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered October 23, 1989, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
On this appeal, defendant’s only contention concerns whether Penal Law § 205.00 (3) is constitutional. However, this court has specifically ruled that the Legislature’s definition of "contraband” in that statute does not constitute an unconstitutional delegation of legislative authority (see, People v Anderson, 127 AD2d 885). Accordingly, defendant’s argument on this issue is rejected.
Mahoney, P. J., Casey, Mikoll, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.